I respectfully disagree with the majority opinion.
R.C. 2945.71 requires:
"(A) A person against whom a charge is pending in a court not of record, or against whom a charge of minor misdemeanor is pending in a court of record, shall be brought to trial within thirty days after his arrest or the service of summons. *Page 110 
"(B) A person against whom a charge of misdemeanor, other than a minor misdemeanor, is pending in a court or record, shall be brought to trial:
"(1) Within forty-five days after his arrest or the service of summons, if the offense charged is a misdemeanor of the third or fourth degree, or other misdemeanor for which the maximum penalty is imprisonment for not more than sixty days[.]"
The statute does not address the situation presented when a charge is pending for a while in a court of record and later pending in a court not of record, such as a mayors court. The statute also fails to address the situation where a charge is pending in a court not of record and then is pending in a court of record. The statute, instead, places restrictions on the time a case may be pending within each of the two types of courts.
I see absolutely no reason to extend the time restrictions set forth in R.C. 2945.71 beyond what the legislature contemplated, as demonstrated by the actual wording of the statute. I believe that we should respect the words and intentions of the legislature when its advises us in R.C. 2901.04:
"(A) Sections of the Revised Code defining offenses or penalties shall be strictly construed against the state, and liberally construed in favor of the accused.
"(B) Rules of criminal procedure and sections of the Revised Code providing for criminal procedure shall be construed so as to effect the fair, impartial, speedy, and sure administration of justice."
R.C. 2945.71 does not define an offense or penalty. Therefore, it shall be construed "so as to effect the fair, impartial, speedy, and sure administration of justice." The majority opinion "construes" R.C. 2945.71 beyond the words of the statute in such a way that the speedy processing of cases is encouraged, but fairness, sureness, and justice are lost.
A reference to the facts underlying this case proves my point. Jarvis was golfing at Muirfield County Club when a ten-year-old boy yelled "fore," which distracted Jarvis during his putting. A few minutes later, Jarvis approached the ten-year-old and a friend, slapped the boy and asked him, "How would you like it if I cut off your head and * * * down your throat?" Jarvis then returned to his golf game. The child was traumatized both physically and emotionally. Dismissing the criminal charge based upon these facts dispenses with fairness, sureness, and justice. The dismissal does not dispense any of the three.
For similar reasons, I believe that our earlier case of Statev. Engert (July 31, 1980), Franklin App. No. 8OAP-56, unreported, was wrongly decided. The panel in Engert made the same mistake which a majority of this panel makes, namely, adding together the days charges were pending in two different types of court. *Page 111 
Again, R.C. 2945.71 places limits only on the amount of time a charge is pending within a given type of court--court of record or court not of record. R.C. 2945.71 does not address the situation presented as the result of the overlapping jurisdiction of mayors courts and courts of record.
The result reached by the majority opinion is incorrect for other reasons. The record before us is silent as to what information was presented to the presiding official in Dublin Mayor's Court. We know that before Jarvis was found guilty of assault in Dublin Mayor's Court, his counsel filed a written motion seeking dismissal. We do not know what, if any, evidence was presented to the Dublin Mayor's Court to demonstrate the alleged speedy trial problem. We, therefore, are not in a position to say that the Dublin Mayor's Court erred, especially since what record we have indicates that counsel for Jarvis promised to "waive time and continue case" less than thirty days after the case was filed in Dublin Mayor's Court.
Further, no evidence was presented to the judge of the Franklin County Municipal Court who handled this case after the conviction in Mayor's Court. The parties argued theories, but did not develop the record necessary for an appellate court to overturn the trial court rulings.
For all the above reasons, I believe that the majority opinion is incorrect in its reversal of the conviction here. I, therefore, respectfully dissent.